Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	The title of the invention is not descriptive and lacks specificity.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
3.	Claim 14 is objected to because of the following informalities:  
Claim 14 (line 4) recites “the method for wireless communication” and it should be - - a method for wireless communication - -, as “the method for wireless communication” lacks antecedent basis.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-7, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903 (US 2020/0092903, “Moon ‘903”), in view of 3GPP ‘907 RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANT, vol. RAN WG2, no. Athens, Greece; 20180226-20180302, 15 February 2018, “3GPP ‘907”).
Regarding claims 1, 14, and 20, Moon ‘903 discloses user equipment (UE) (para 10; UE performs a method of uplink scheduling), comprising:
a memory with computer-executable instructions stored therein (para 20; program code is stored in a computer readable storage medium); and
a processor, configured to execute the computer-executable instructions so as to perform actions of the method for wireless communication (FIG. 35, para 20 and 364; UE processor 3510, where the processor accesses the program code stored in the computer readable storage medium and performs a method for uplink scheduling), the actions comprise:
determining, according to a mapping relationship, an uplink scheduling request format corresponding to data needing to be sent (FIGS. 13A-13C, para 6, 109-110, 125-127, 130-131, 175-177, and 184-186; buffer status information corresponds to a size of uplink data to be transmitted by a UE; preliminary buffer status index (P-BSI) is a level that corresponds to a range of buffer status information; UE determines buffer status information, based on the amount of uplink data to be transmitted, and based on a corresponding P-BSI level; UE sends a multi-bit scheduling request (SR) with the buffer status information, after determining the combination of bits in the multi-bit SR according to a mapping relationship between the combination of bits and the buffer status information, and a mapping relationship between the combination of bits and the type of data to be transmitted by the UE; thus, the UE determines, according to a mapping relationship, an uplink scheduling request format corresponding to the type of uplink data to be transmitted), 
wherein the mapping relationship comprises a mapping relationship from different data to different uplink scheduling request formats (para 185-186; the mapping relationship is between the uplink SR bit combination and the type of the uplink data to be transmitted); and
sending, according to the uplink scheduling request format, an uplink scheduling request to a network device (para 10, 125-127, 175-177, and 184-186; UE sends the multi-bit SR comprising the determined combination of bits to a base station (NB)).
Although Moon ‘903 discloses determining, according to a mapping relationship, an uplink scheduling request format corresponding to data needing to be sent, wherein the mapping relationship comprises a mapping relationship from different data to different uplink scheduling request formats, Moon ‘903 does not specifically disclose determining, according to a mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent, wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats.
3GPP ‘907 teaches determining, according to a mapping relationship, an uplink scheduling request format corresponding to sidelink data needing to be sent (Introduction, lines 5-7, Section 2.1, para 1-4; uplink scheduling request for V2X sidelink data, SL BSR, is based on a mapping relationship between the scheduling request and the ProSe Per-Packet Reliability (PPPR) for the V2X SL data),
wherein the mapping relationship comprises a mapping relationship from different sidelink data to different uplink scheduling request formats (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPR to different LCG ID in the SL BSR; thus, the mapping relationship is from different V2X sidelink data to different SL BSR format).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moon ‘903’s a UE that determines an uplink scheduling request format corresponding to uplink data to be sent, to include 3GPP ‘907’s mapping relationship from different V2X sidelink data to different SL BSR format. The motivation for doing so would have been to address a question of whether an eNB needs to be made aware of ProSe Per-Packet Reliability (PPPR) information, when operating in a scheduled resource allocation mode (3GPP ‘907, Introduction, lines 5, 12-14).
Regarding claims 2 and 15, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claims 1 and 14, respectively, as outlined above.
Further, Moon ‘903 teaches wherein before determining, according to the mapping relationship, the uplink scheduling request format corresponding to the sidelink data needing to be sent, the actions further comprise: receiving the mapping relationship from the network device (para 342-343; NB configures scheduling request signals for the UE, by sending information to the UE, where the information includes a mapping relationship between a scheduling request type and data service type; thus, before performing mapping, the UE receives the mapping relationship information from the NB).
Regarding claims 3 and 16, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claims 2 and 15, respectively, as outlined above.
Further, Moon ‘903 teaches wherein before receiving the mapping relationship from the network device, the actions further comprise: sending user capability information of the UE to the network device (FIG. 5, para 122-125; before requesting and receiving information on buffer status P-BSI levels, used for mapping to buffer status information, the UE sends to the NB profile information indicating support of a low-latency service; thus, before receiving mapping information, the UE sends to the NB user capability information).
Regarding claim 5, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘907 teaches wherein the different sidelink data comprises sidelink data with different ProSePer-Packet Priority (PPPP) values (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPP to different LCG ID in the SL BSR; thus, different V2X sidelink data comprises V2X sidelink data with different PPPP values).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, to further include 3GPP ‘907’s different V2X sidelink data that comprises V2X sidelink data with different PPPP values. The motivation for doing so would have been to address a question of whether an eNB needs to be made aware of PPPR information, when operating in a scheduled resource allocation mode (3GPP ‘907, Introduction, lines 5, 12-14).
Regarding claim 6, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 1, as outlined above.
Further, 3GPP ‘907 teaches wherein the different sidelink data comprises sidelink data with different ProSePer-Packet Reliability (PPPR) values (Section 2.1, para 1-4; the mapping relationship is from V2X sidelink data of different PPPR to different LCG ID in the SL BSR; thus, different V2X sidelink data comprises V2X sidelink data with different PPPR values).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, Introduction, lines 5, 12-14).
Regarding claims 7 and 17, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claims 1 and 14, respectively, as outlined above.
Further, Moon ‘903 teaches wherein the different sidelink data comprises sidelink data with different quality of service (QoS) attribute values (para 206; different data belongs to a different QoS class).
Regarding claim 11, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 1, as outlined above.
Further, Moon ‘903 teaches wherein the different uplink scheduling request formats comprise uplink scheduling request formats based on different lengths of TTIs (para 175-177, and 200; the combination of bits in the multi-bit SR is based on TTI length suitable for transmission and reception of the uplink data to be sent; thus, different uplink scheduling request formats are based on different TTI lengths).
Regarding claims 12 and 19, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claims 1 and 14, respectively, as outlined above.
Further, Moon ‘903 teaches wherein the different uplink scheduling request formats comprise uplink scheduling request formats based on different physical uplink control channel (PUCCH) formats (para 324; uplink scheduling request consisting of multiple bits requires more PUCCH time/frequency radio resources than an uplink scheduling request consisting of a single bit does; thus, uplink scheduling requests of different formats are based on different PUCCH formats for the PUCCH radio resources that the scheduling requests use).
Regarding claim 13, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 1, as outlined above.
Further, Moon ‘903 teaches wherein in the mapping relationship, each type of sidelink data is mapped to a respective uplink scheduling request format (para 185-186; UE determines the combination of bits in the multi-bit SR according a mapping relationship between the combination of bits and the type of data to be transmitted by the UE; thus, each different type of sidelink data are mapped to a respective uplink scheduling request format).
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903, further in view of 3GPP ‘907, and further in view of Liu ‘168 (US 2020/0187168, “Liu ‘168”).
Regarding claim 4, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 3, as outlined above.
However, Moon ‘903 in combination with 3GPP ‘907 does not specifically disclose wherein the user capability information comprises at least one of: whether the UE supports use of a short transmission time interval (TTI) based uplink scheduling request format; or whether the UE supports use of a specific-length TTI based uplink scheduling request format.
Liu ‘168 teaches wherein the user capability information comprises at least one of: whether the UE supports use of a short transmission time interval (TTI) based uplink scheduling request format (para 44 and 136; UE capability information indicates UE’s capability to support short TTI (sTTI)); or whether the UE supports use of a specific-length TTI based uplink scheduling request format.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, to include Liu ‘168’s UE capability information indicates UE’s capability to support Liu ‘168, para 7).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903, further in view of 3GPP ‘907, and further in view of Lee ‘671 (US 2017/0118671, “Lee ‘671”).
	Regarding claims 8 and 18, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claims 1 and 14, respectively, as outlined above.
However, Moon ‘903 in combination with 3GPP ‘907 does not specifically disclose wherein the different sidelink data comprises sidelink data in different sidelink logical channels or different sidelink logical channel groups.
Lee ‘671 teaches wherein the different sidelink data comprises sidelink data in different sidelink logical channels (para 143; first sidelink logical channel has first sidelink data, and second sidelink logical channel has second sidelink data; thus, different sidelink logical channels have different sidelink data) or different sidelink logical channel groups.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, to include Lee ‘671’s different sidelink logical channels have different sidelink data. The motivation for doing so would have been to provide a method for transmitting data from a plurality of D2D user equipment with the same resource (Lee ‘671, para 12).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903, further in view of 3GPP ‘907, and further in view of Kim ‘251 (WO 2017/171251, “Kim ‘251”; copy of Espacenet English machine translations provided, cited in PTO 892; all citations below are to the Espacenet machine translation).
	Regarding claim 9, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 1, as outlined above.
However, Moon ‘903 in combination with 3GPP ‘907 does not specifically disclose wherein the different sidelink data comprises sidelink data with different service identifiers.
Kim ‘251 teaches wherein the different sidelink data comprises sidelink data with different service identifiers (page 1, lines 17-29, page 2, lines 16-21, page 14, lines 28-35; a first MAC PDU is generated for a first data communication service and a second MAC PDU is generated for a second service, where the first MAC PDU or second MAC PDU is selected based on the service type and service priority information; the two service types are ProSe and V2X, where ProSe and V2X are both sidelink communication service types; thus, different sidelink data comprises sidelink data with different service identifiers, namely ProSe or V2X).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, to include Kim ‘251’s different sidelink data that comprises sidelink data with different service identifiers. The motivation for doing so would have been to provide a method for preferentially allocating PC5 resources for a specific data packet considering the service type of each data packet (Kim ‘251, page 1, lines 11-12).
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ‘903, further in view of 3GPP ‘907, and further in view of Liu ‘744 (US 2020/0374744, “Liu ‘744”).
Regarding claim 10, Moon ‘903 in combination with 3GPP ‘907 discloses all the limitations with respect to claim 1, as outlined above.
However, Moon ‘903 in combination with 3GPP ‘907 does not specifically disclose wherein the different sidelink data comprises sidelink data with different destination addresses.
Liu ‘744 teaches wherein the different sidelink data comprises sidelink data with different destination addresses (para 298; destinations for sidelink data 1 and sidelink data 3 have different addresses; thus, different sidelink data has different destination addresses).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE that determines an uplink scheduling request format corresponding to uplink data to be sent of Moon ‘903 and 3GPP ‘907, to include Liu ‘744’s different sidelink data that has different destination addresses. The motivation for doing so would have been to address an urgent problem of how to ensure reliability of data transmission over a sidelink, when the sidelink is used for V2X communication (Liu ‘744, para 5).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474